Case 8:20-mc-00218-GJH Document 2 Filed 05/18/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

IN RE APPLICATION OF VIASAT, INC.
AND VIASAT BROADBAND
HOLDINGS B.V. FOR AN ORDER TO
TAKE DISCOVERY FOR USE IN
FOREIGN PROCEEDINGS PURSUANT
TO 28 U.S.C. § 1782

Case No. 20-MC-218

 

 

CORPORATE DISCLOSURE STATEMENT

Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for Viasat Inc. certifies that Viasat Inc. is a publicly-traded company but does not have

any parent corporation, or any publicly held corporation that owns 10% or more of its stock.

Petitioner ViaSat Broadband Holdings B.V. is also an affiliate or subsidiary and has a financial

interest in this litigation. No other corporation, unincorporated association, partnership or other

business entity, not a party to the case, has a financial interest in the outcome of this litigation as

defined in Local Rule 103.3 (D. Md.).

Dated: May 15, 2020

Respectfully submitted,

/s/ Michael B. Brown

 

J. Stephen McCauliffe, III

MILES & STOCKBRIDGE, P.C.
100 Light Street, 9° Floor
Baltimore, Maryland 21202
301.517.4829
smcauliffe@milesstockbridge.com

 

Michael B. Brown

MILES & STOCKBRIDGE, P.C.
100 Light Street, 9 Floor
Baltimore, Maryland 21202
Case 8:20-mc-00218-GJH Document 2 Filed 05/18/20 Page 2 of 2

410.385.3663
mbbrown@milesstockbridge.com

 

Patrick T. Schmidt (pro hac vice pending)
Quinn Emanuel Urquhart & Sullivan, LLP
865 S. Figueroa St., 10th Floor

Los Angeles, California 90017
213.443.3191

patrickschmidt(@quinnemanuel.com

 

Lucas Bento (pro hac vice pending)
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22" Floor

New York, New York 10010
212.849.7552

lucasbento(@quinnemanuel.com

 

Counsel for Petitioners Viasat, Inc. and ViaSat
Broadband Holdings B.V.
